Citation Nr: 1648249	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  15-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, but came to the Board from the St. Louis, Missouri RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is a result of service or etiologically related to in-service noise exposure.

2.  The probative evidence of record is at least in equipoise as to whether the Veteran's tinnitus is a result of service or etiologically related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary. 

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by noise exposure during his active duty service.  Specifically, he contends that, while serving aboard an aircraft carrier, his duty as a reporter required him to spend a substantial amount of time on the flight deck without hearing protection, taking photographs as jets took off and landed.  

The Veteran was afforded several hearing examinations over the course of his active duty service, including at entrance and separation.  However, none of those examinations measured results in terms of decibel thresholds at specific frequencies.  Instead, each examination used whispered voice tests, which indicated normal hearing.

In April 2014, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
35
50
70
70
70
LEFT EAR
40
50
65
75
80

Speech recognition was 58 percent in the right ear and 66 percent in the left ear.  The Veteran denied any history of civilian recreational noise exposure.  

The examiner opined that it was less likely than not that the Veteran's hearing loss was etiologically related to his active duty service.  The examiner's rationale for this opinion was that the Veteran's hearing was normal at separation and his military occupational specialty involved a low probability of noise exposure.  The examiner's rationale was also based in part on speculation that the Veteran's post-service employment as a reporter would have required excellent hearing and that even mild hearing loss would likely have been noticed and addressed early in his career if it was present immediately following separation.  

The Veteran submitted a July 2014 examination and medical opinion by a private audiologist.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
40
70
80
85
80
LEFT EAR
40
70
80
85
85

Speech recognition was 88 percent in the right ear and 84 percent in the left ear.  The Veteran denied any civilian recreational or occupational noise exposure as well as any ear pain, relevant infections or surgeries, or family history of hearing loss.  

The examiner opined that it was more likely than not that the Veteran's hearing loss was etiologically related to his active duty service.  In support of this opinion, the examiner opined that whispered voice testing does not accurately assess high frequency hearing loss and can neither prove nor disprove normal hearing.  The examiner also cited medical literature saying that outer hair cell damage in the cochlea occurs prior to threshold shifts being visible on an audiogram.  

Of the probative medical opinions of record, one is favorable toward the Veteran's claim and the other is unfavorable.  The VA examiner's opinion rests mainly on examination results in service and on the Veteran's military occupational specialty.  It mentions, but does not discuss, the Veteran's contention that the specific nature of his duty led to greater noise exposure than might ordinarily be assumed for that specialty.  The VA examiner did not suggest any alternative etiology for the Veteran's hearing loss.  The VA examiner also speculates that the Veteran's post-service employment would have been impractical with any degree of untreated hearing loss but does not offer a basis for this opinion.  The private examiner argues persuasively that the type of hearing examinations given to the Veteran during his active duty service are not proof of normal hearing at separation and cites medical literature to explain that the onset of hearing loss can be delayed.  

In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the appellant's bilateral hearing loss is a result of noise exposure during his active duty service.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Tinnitus

The Veteran contends that his tinnitus was caused by noise exposure during his active duty service and that tinnitus had its onset shortly after separation.  

The Veteran's service treatment records contain no mention of tinnitus.  

In April 2014, the Veteran was afforded a VA examination.  The Veteran reported intermittent, bilateral tinnitus for approximately two and a half weeks of each month.  The examiner opined that it was less likely than not that the Veteran's tinnitus was etiologically related to his active duty service.  The examiner's rationale for this opinion was that the Veteran's service treatment records do not mention tinnitus, the Veteran's military occupational specialty was inconsistent with noise exposure and, although hearing loss and tinnitus are often present together, they are not necessarily mutually occurring and can have varying causes, including certain medications, stress, anxiety, nicotine, sodium, and excessive caffeine.  The examiner further opined that hearing loss does not cause tinnitus and vice versa.  

The Veteran submitted a July 2014 examination and medical opinion by a private audiologist.  The examiner opined that it was more likely than not that the Veteran's tinnitus was etiologically related to his active duty service.  In support of this opinion, the examiner cited medical literature saying that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  

Of the probative medical opinions of record, one is favorable toward the Veteran's claim and the other is unfavorable.  The VA examiner's opinion relies on the premise that the Veteran was not exposed to significant amounts of noise in service and on the contention that hearing loss and tinnitus do not always share a common etiology.  In granting service connection for hearing loss, the Board has conceded that the Veteran's noise exposure was significant enough to cause hearing loss.  As for the relationship between hearing loss and tinnitus, that a relationship is not always present is not a persuasive rationale that a relationship is less likely than not.  The private examiner cites medical literature saying that hearing loss and tinnitus usually share an etiology, which is another way of saying that a relationship is at least as likely as not.  The Board also notes that the VA examination form the private examiner used indicates that "tinnitus is known to be a symptom associated with hearing loss."

In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the appellant's tinnitus is a result of noise exposure during his active duty service.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  See Wise, 26 Vet. App. at 531.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


